EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maki Hatsumi (Reg. No.: 40417) on 4/22/22.

The application has been amended as follows: 

1.         (Currently Amended) A power conversion circuit board that is a circuit board on which a power conversion circuit configured to convert a direct current into an alternating current is mounted, wherein
            a low-voltage circuit to which a low voltage is applied and a high-voltage circuit to which a high voltage is applied are disposed in different areas on the same circuit board surface, 
            wherein the high-voltage circuit includes series capacitor groups which are connected to ground wiring and includes a capacitor element whose ends are each connected to other capacitor elements, the series capacitor group including a plurality of capacitor elements connected in series and being formed in a two-dimensional arrangement pattern which includes U-shape, such that the series capacitor groups reduce electromagnetic noise at a plurality of frequencies at which electromagnetic noise is higher than or equal to a prescribed value, for a frequency range.

REASONS FOR ALLOWANCE
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the limitations of claims 1-3 and 5-7.
The related art of record fails to disclose or suggest a power conversion circuit board that is a circuit board on which a power conversion circuit configured to convert a direct current into an alternating current is mounted. A low-voltage circuit to which a low voltage is applied and a high-voltage circuit to which a high voltage is applied are disposed in different areas on the same circuit board surface. Fixing holes are formed at least in four corners of the circuit board surface and in an area other than the four corners, and a grounding land provided at an edge of each of the fixing hole is formed. The series capacitor group are selected so as to reduce the electromagnetic noise at the plurality of frequencies at which the electromagnetic noise is higher than or equal to the prescribed value TH corresponding to the plurality of frequencies. Accordingly, the related arts would not disclose or suggest all the features of independent claim 1. Moreover, the related arts indicate that this particular power conversion circuit board is novel and has not been published or patented by other entities. This, along with the rest of the claimed limitations, is not shown by the related art. 
Considering independent claim 1, the best reference found, Shibuya (US 20110211980) teaches a control board and accommodation space formation portion in the inverter integrated electric compressor. The compressor has compressor housing including shield plate that is arranged between motor drive high-voltage circuit and control board. The shield plate is made of material which is capable of shielding electromagnetic noise emitted from motor driving high-voltage circuit toward low-voltage circuit. The shield plate and control board are fixed to each other and both are fixed at a predetermined position in the compressor housing.
Shibuya doesn’t explicitly teach the combinations of independent claim 1 and the limitations are neither inherent nor obvious. As a result, these are allowable. 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        4/26/22

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846